              Case 3:20-cv-06633-MMC Document 35 Filed 06/11/21 Page 1 of 2




 1 R. WALKER HUMPHREY, II, ESQ., CA Bar No. 297913
 2 whumphrey@willoughbyhoefer.com
   WILLOUGHBY & HOEFER, P.A.
 3 133 River Landing Drive, Suite 200
   Charleston, SC 29492
 4 843-619-4426 Telephone
   843-619-4430 Facsimile
 5
 6 C. ANDREW WATERS, ESQ., CA Bar No. 147259
     waters@waterskraus.com
 7   SUSANNAH CHESTER-SCHINLDER, TX Bar. No. 24056878 (pro hac vice)
     schester@waterskraus.com
 8   MATTHEW B. BUFFORD, TX Bar. No. 24118643 (pro hac vice)
     mbufford@waterskraus.com
 9   WATERS & KRAUS, LLP
10   3141 Hood Street, Suite 700
     Dallas, TX 75219
11   214-357-6244 Telephone
     214-357-7252 Facsimile
12
     Attorneys for Plaintiff
13
14
                                   UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16
      PATRICIA A GRIFFING, Individually and as           Case No. 3:20-cv-6633-MMC
17    Personal Representative of the Estate of JACK R.
18    GRIFFING, Deceased,

19                                Plaintiff,
                                                         [PROPOSED] ORDER APPROVING
20    vs.                                                WRONGFUL DEATH SETTLEMENT
                                                         9$&$7,1*+($5,1*
21    VIACOMCBS INC. (f/k/a CBS
22    CORPORATION f/k/a VIACOM, INC.,                    Date:        June 18, 2021
      Successor by merger with CBS CORPORATION           Time:         9:00 am
23    f/k/a WESTINGHOUSE ELECTRIC                        Judge:       Hon. Maxine M. Chesney
      CORPORATION),                                      Courtroom:   7
24
                                  Defendant.
25
26 \\\
27
                                         1
28
         [PROPOSED] ORDER APPROVING WRONGFUL DEATH AND SURVIVAL SETTLEMENT
                 Case 3:20-cv-06633-MMC Document 35 Filed 06/11/21 Page 2 of 2




 1             Plaintiff Patricia A. Griffing, individually and as the duly appointed Personal Representative of the
 2 Estate of Jack R. Griffing, Deceased, filed a wrongful death and survival action in this Court on September
 3 22, 2020. Plaintiff alleges that Decedent was exposed to asbestos while serving in the United States Navy
 4 from equipment manufactured, designed, and supplied by Defendant, and that Decedent subsequently died
                              $FFRUGLQJWRSODLQWLIIDW
 5 from asbestos-related lung cancer. At the time of his death, Decedent was a resident of Charleston County,
                   DQGKLV                 A
 6       South Carolina His estate accordingly is being administered by the Charleston County Probate Court.
                         A
 7             Before this Court is Plaintiff’s motion for approval of a settlement agreement between Plaintiff and
 8 Defendant. This Court’s approval of the settlement is required by §§ 15-51-41 and 15-51-42 of the South
 9 Carolina Code of Laws. This Court held a hearing on Plaintiff’s motion on June 18, 2021, at 9:00 a.m., at
10 which Plaintiff and counsel for Plaintiff and Defendant appeared by videoconference. The Court has
11 reviewed the terms of the settlement agreement in camera, and Plaintiff and her counsel have verified that
12 they understand the terms of the settlement and believe it is fair and reasonable Plaintiff further wishes
              ILIW\                                                                         ILIW\
13 to allocate ninety percent of the settlement amount to the wrongful death claim and ten percent to the
                  A                                                                             A
14 survival claim. Attorney’s fees and costs will be paid out of the settlement proceeds pursuant to the
15 agreement between Plaintiff and her counsel.
                          KDYLQJFRQVLGHUHGWKHLQVWDQWPRWLRQDQGWKHSDSHUVVXEPLWWHGLQVXSSRUWWKHUHRI
16         The Court finds and concludes that the settlement agreement between Plaintiff and Defendant is
                      A
17 fair and equitable and hereby approves the same. Plaintiff is authorized to execute a proper covenant not
18 to execute and/or release as to Defendant and all other documents necessary to conclude the settlement.
19 The covenant not to execute and/or release shall be binding upon Plaintiff individually and as personal
20 representative and statutory beneficiary of Decedent’s estate.
21             IT IS SO ORDERED.
          -XQH
22 Dated: __________                                         ______________________________
                                                               ___
                                                                __________________ ____________
                                                                   Honorable
                                                              Thee Ho
                                                                   H                     Chesney
                                                                    onorable Maxine M. Chesn   ney
23                                                            Senior
                                                              S   i UUnited
                                                                       i dS States Di
                                                                                   District
                                                                                        i Judge
                                                                                            J d
24
25    ,QKHU6XSSOHPHQWDO0RWLRQIRU$SSURYDORI:URQJIXO'HDWKDQG6XUYLYDO6HWWOHPHQWSODLQWLIIVWDWHVVKH

     ZLVKHVWRDPHQGWKHLQVWDQWPRWLRQWRVWDWHWKDWWKHVHWWOHPHQWZLWK>GHIHQGDQW@LVEHLQJGLYLGHG
26   HYHQO\EHWZHHQWKHZURQJIXOGHDWKDQGVXUYLYDOFODLPV 6HH6XSSO0RW
     
27    ,QOLJKWWKHUHRIWKHKHDULQJVFKHGXOHGIRU-XQHLVKHUHE\9$&$7('
                                           2
28
           [PROPOSED] ORDER APPROVING WRONGFUL DEATH AND SURVIVAL SETTLEMENT
